Citation Nr: 1022014	
Decision Date: 06/14/10    Archive Date: 06/24/10

DOCKET NO.  03-31 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for skin disability, 
secondary to diabetes mellitus.

2.  Entitlement to service connection for hypertensive heart 
disease (claimed as cardiac disability), claimed as secondary 
to diabetes mellitus, posttraumatic stress disorder (PTSD), 
or hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The Veteran had active service from June 1965 to April 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from multiple rating determinations of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), as discussed in the introduction to the Board's August 
2007 remand.  These issues remaining on appeal were remanded 
in August 2007 for additional development.  The Board finds 
that there has been substantial compliance with the 
directives of the August 2007 Board remand to the extent that 
the evidence now permits a grant of the appeal for service 
connection for cardiac disability.

The issue of entitlement to service connection for skin 
disability is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran has hypertensive heart disease that is 
etiologically linked to his service-connected hypertension.


CONCLUSION OF LAW

The Veteran's hypertensive heart disease is due to his 
service-connected hypertension.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 
(2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

Analysis

The Veteran seeks entitlement to service connection for 
cardiac disability.  He essentially contends that he suffers 
from cardiac disability that is caused or aggravated by 
another service-connected disability, or is otherwise related 
to military service.

Applicable law provides that service connection will be 
granted if it is shown that the Veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred 
in service alone is not enough; there must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic disabilities, such as cardiovascular-renal 
disease, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.

Additionally, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310.  The Board also notes 
that secondary service connection on the basis of aggravation 
is permitted under 38 C.F.R. § 3.310, and compensation is 
payable for that degree of aggravation of a non-service- 
connected disability caused by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

For purposes of this case, the Board notes that congenital or 
developmental defects are not diseases or injuries in the 
meaning of applicable legislation for disability compensation 
purposes.  38 C.F.R. §§ 3.303(c), 4.9.  However, the Board 
notes that according to a VA General Counsel's opinion, a 
congenital defect can be subject to superimposed disease or 
injury, and service connection may be warranted on the basis 
of aggravation.  VAOPGCPREC 82-90.

A July 2003 VA examination report acknowledges that the 
Veteran reported a history including his belief that his 
diabetes was the cause of his reported 'coronary artery 
disease' and his need for a pacemaker.  The July 2003 VA 
examination report's 'Diagnosis' section discusses the 'heart 
problems' together with the Veteran's diabetes and 
complications of diabetes, but is rather ambiguous as to 
whether the examiner considered the heart problems to be 
among the complications of diabetes or a separate pathology.

An August 2005 VA examination report focusing upon diagnosis 
of the Veteran's heart problems specified diagnoses of a 
congenital atrial septal defect and a resulting heart block 
which were concluded to be not likely caused or aggravated by 
diabetes.

A March 2006 VA examination report cites the Veteran's 
reported history including his belief that diabetes has 
caused his heart problems.  The 'Diagnosis' section of the 
report does not expressly contradict or endorse the 
proposition that the heart disease is related to the 
diabetes, but does state that the Veteran has hypertension 
which is at least as likely as not a complication of 
diabetes.  An addendum to this report was created to clarify 
the findings with regard to the heart, and this addendum 
describes that there is some difficulty in offering a precise 
diagnosis of the Veteran's current cardiac pathologies due to 
the history of a congenital heart condition and surgery.  
Quite significantly, however, the addendum states that 'it is 
as likely as not that the patient has early hypertensive 
heart disease.'

The Veteran has since been granted service connection for 
hypertension as a complication of diabetes, in a rating 
action dated September 2006.  In August 2007, the Board 
remanded this issue with a directive to obtain a new VA 
examination clarifying such medical questions as whether the 
Veteran has hypertensive heart disease.  The resulting 
November 2009 VA examination report shows that the examining 
physician determined that part of the Veteran's current 
cardiac pathology "is hypertensive heart disease."  The 
examiner expressed a medical opinion that the Veteran's heart 
disease is not secondary to his diabetes because "HTN 
[hypertension] was diagnosed well after the military and 
there is no renal affectation...."

The Board finds that it is most reasonable to read the 
November 2009 VA examination report as indicating that the 
Veteran's hypertensive heart disease is related to his 
hypertension; such a relationship is very strongly implied by 
the fact that the examiner analyzes the etiology of the 
hypertensive heart disease exclusively by discussing the 
onset of hypertension.  Therefore, the Board finds that this 
medical evidence reasonably links the Veteran's hypertensive 
heart disease to his hypertension, and the Board finds no 
contrary indications in any other evidence of record.

The Board once again notes that during the course of this 
appeal the Veteran has established entitlement to service 
connection for hypertension, specifically as a complication 
of diabetes.  The November 2009 VA examination report 
attempts to support an opinion that the Veteran's 
hypertensive heart disease is not due to diabetes exclusively 
by citing details of the timing of onset of hypertension.  
However, accepting that the evidence indicates that the 
Veteran's hypertensive heart disease is etiologically linked 
to his service-connected hypertension, the Board finds that 
service connection is warranted for hypertensive heart 
disease.

In summary, the evidence shows that the Veteran suffers from 
congenital heart disability as well as acquired heart 
disability.  After several VA examinations and prior Board 
remand, the medical evidence in this case remains less than 
clear on the nature and etiology of the Veteran's heart 
problems.  However, the Board finds that the evidence does 
now reasonably establish that the Veteran has hypertensive 
heart disease and that this diagnosis is etiologically linked 
to the Veteran's service-connected hypertension.  In the 
Board's view, resolving reasonable doubt in favor of the 
Veteran, service connection is warranted for hypertensive 
heart disease.  Any remaining questions as to any medical 
distinction between the Veteran's congenital heart disability 
and his superimposed service-connected hypertensive heart 
disease are matters to be addressed in the assignment of a 
disability rating, but the Board finds that service 
connection for hypertensive heart disease is warranted.

In sum, after weighing the positive evidence against the 
negative evidence, the Board believes that the positive 
evidence is at least in balance with the negative evidence so 
as to warrant entitlement to service connection for cardiac 
disability, specifically hypertensive heart disease, under 
the provisions of 38 U.S.C.A. § 5107(b).  The evidence does 
not clearly compel such a grant, but after repeated efforts 
to develop the medical evidence over a period of several 
years, the Board believes that yet further development at 
this time is unnecessary and that the application of the 
doctrine of reasonable doubt service connection for 
hypertensive heart disease is warranted.

In closing, there is no need to undertake any review of 
compliance with the Veterans Claims Assistance Act of 2000 
(VCAA) and implementing regulations in this case since there 
is no detriment to the veteran as a result of any VCAA 
deficiency in view of the fact that the full benefit sought 
by the Veteran is being granted by this decision of the 
Board.  See generally 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 
38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  By letter 
dated in August 2009, the Veteran was furnished notice of the 
manner of assigning a disability evaluation and an effective 
date.  He will have the opportunity to initiate an appeal 
from these 'downstream' issues if he disagrees with the 
determinations which will be made by the RO in giving effect 
to the Board's grant of service connection.


ORDER

Service connection is warranted for hypertensive heart 
disease.  To this extent, the appeal is granted.




REMAND

With regard to the issue of entitlement to service connection 
for chronic dermatitis chloracne, secondary to diabetes 
mellitus, the Board notes that this issue was previously 
remanded by the Board in August 2007.  Unfortunately, the 
Board must conclude that the development directed in the 
August 2007 remand, featuring an attempt to obtain medical 
clarification concerning key questions pertinent to the issue 
on appeal, has not been adequately completed.

As noted in the prior Board remand, the Veteran has been 
diagnosed with 'chronic dermatitis chloracne' during a July 
2003 VA examination.  However, the July 2003 VA examination 
report leaves it unclear as to whether this diagnosis was 
causally linked to the Veteran's diabetes.  The July 2003 VA 
examination report makes no clear statement regarding the 
etiology of the diagnosed chronic skin disease; the report 
includes the diagnosis among other diagnoses which are 
related to the diabetes, but the report does not make any 
express indication whether or not the skin condition was also 
determined to be a complication of the diabetes.

The July 2003 VA examination report shows that the examining 
physician observed lesions and scars over 10 percent of the 
Veteran's exposed skin, and the Veteran reported that his 
symptoms occurred 'intermittently, as often as monthly, with 
each occurrence lasting 1 week.'  The Veteran was reportedly 
attempting to treat the problem with topical medications.  
The Board also notes that the Veteran was observed by a 
medical professional to have a significant rash in a November 
2001 outpatient consultation report.

A March 2006 VA examination report brings confusion to the 
record in that this report indicates that the Veteran denied 
that his diabetes affected his skin at that time.  In 
addition, the physician examined the Veteran's skin and found 
'no signs of skin disease present.'  Due to the often 
intermittent nature of skin diseases, and the Veteran's 
description that the symptoms would come and go, the Board 
hesitates to accept the March 2006 VA examination report 
alone as demonstrative that the Veteran's previously 
diagnosed 'chronic' skin disease has resolved.  

The Board's August 2007 remand directed a new VA examination 
in order to offer a clarifying discussion of any current 
chronic skin disease and to offer an etiology opinion 
regarding any skin disease which may be diagnosed.  However, 
the resulting November 2009 VA examination report did not 
clearly and adequately address the questions asked in the 
Board's remand.  The Board notes that the November 2009 VA 
examination report diagnoses "history of dermatitis - 
inconsistent history."  The examiner did not discuss and 
clarify, as was requested in the Board's remand, whether the 
Veteran's prior diagnosis of 'chronic dermatitis chloracne' 
was a valid diagnosis that may be asymptomatic at the time of 
examination, or whether the diagnosis was incorrect and the 
Veteran may not have a chronic skin disability.  The examiner 
did not address, as was requested in the Board's remand, the 
conflicting indications in the previous VA examination 
reports; the prior reports and their findings were not 
mentioned.  Additionally, the Board observes that the 
November 2009 VA examination report presents the medical 
opinion that "it is less likely as not that skin condition 
is due to diabetes" but does not clearly address whether any 
skin disability may be aggravated by diabetes, which was 
specifically asked by the Board's remand.  The Board finds 
that the November 2009 VA examination report does not 
adequately clarify the evidence with regard to the medical 
questions that are potentially decisive in  this appeal.

Unfortunately, a new remand is necessary to ensure compliance 
with the development requested by the Board's August 2007 
remand and to develop the record to allow a proper 
determination in appellate review of this case; the Board is 
under a duty to ensure compliance with the terms of its prior 
remands.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

Additionally, the Board observes that new potentially 
pertinent evidence has been added to the claims file since 
the previous remand, including a handwritten note dated in 
August 2009 that offers a medical opinion that the Veteran is 
diagnosed with chronic dermatitis consistent with chloracne 
that is likely secondary to diabetes and possible previous 
chemical exposure.  This new evidence should also be reviewed 
and addressed in the preparation of a new and adequate VA 
medical examination report.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for an 
appropriate new VA skin examination, 
performed by a dermatology specialist, to 
determine the nature and etiology of any 
current skin disease.  It is imperative 
that the claims file be made available to 
the examiner for review in connection with 
the examination.  Any medically indicated 
special tests should be accomplished.  
After reviewing the claims file and 
examining the Veteran, the examiner should 
respond to the following:

a)  Please identify any current 
diagnoses found for the Veteran's skin.  
In particular, please specify whether 
or not the Veteran is currently 
diagnosed with chronic dermatitis 
chloracne.

b)  For each current chronic disease or 
disability diagnosed for the Veteran's 
skin, please state whether it is at 
least as likely as not (a 50% or higher 
degree of probability) that the 
disability is caused by or permanently 
aggravated by the Veteran's diabetes or 
any complication of diabetes.  In 
answering this question, please discuss 
any relevant medical records and 
clinical findings.  In particular, 
please address and discuss the VA 
examination reports of July 2003 and 
March 2006 which, respectively, 
diagnose the Veteran with a chronic 
skin disease and subsequently indicate 
that there is no sign of a skin 
disease.  Please also address the new 
August 2009 handwritten note presenting 
a medical opinion that the Veteran is 
diagnosed with chronic dermatitis 
consistent with chloracne and likely 
secondary to diabetes.  Please provide 
a discussion of the medical rationale 
for any conclusions drawn.

2.  After completion of the above and any 
other development the RO should deem 
necessary, the RO should review the 
expanded record and determine if service 
connection is warranted in this case.  If 
the claim remains denied, the Veteran and 
his representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


